DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9060781 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 5 for an in-vivo vessel sealing end effector comprising an in vivo end effector body coupleable to an arm of an in vivo robotic device, wherein the arm and the end effector body are configured to be positioned entirely within a cavity of a patient, the end effector body and  a first collar disposed around and operably coupled to the cautery component shaft: and a bipolar vessel cautery component operably coupled to the end effector body, the cautery component comprising: a stationary jaw coupled to a distal end of the cautery component shaft: a mobile jaw pivotally coupled to the distal end of the cautery component shaft: and a cutting component moveably coupled to the cautery component shaft has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 5.

Regarding independent claim 17, for an in-vivo vessel sealing end effector comprising   an in vivo end effector body coupleable to an arm of an in vivo robotic device a bipolar vessel cautery component operably coupled to the end effector body, the cautery component comprising: a stationary jaw coupled to a distal end of the cautery component shaft; a mobile jaw pivotally coupled to the distal end of the cautery component shaft; a cutting component moveably coupled to the cautery component shaft; a first threaded collar rotatably disposed within the end effector body; and a translation pin fixedly coupled to the cutting component and threadably coupled to the first threaded collar, such that rotation of the first threaded collar causes axial movement of the cutting component between retracted and deployed positions has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792